Name: 2011/50/EU: Decision of the Council and of the Representatives of the Governments of the Member States, meeting within the Council of 15Ã October 2010 on the signature and provisional application of the Common Aviation Area Agreement between the European Union and its Member States, of the one part, and Georgia, of the other part
 Type: Decision
 Subject Matter: transport policy;  international affairs;  air and space transport;  cooperation policy;  Europe;  international law
 Date Published: 2011-01-28

 28.1.2011 EN Official Journal of the European Union L 25/1 DECISION OF THE COUNCIL AND OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 15 October 2010 on the signature and provisional application of the Common Aviation Area Agreement between the European Union and its Member States, of the one part, and Georgia, of the other part (2011/50/EU) THE COUNCIL OF THE EUROPEAN UNION AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, MEETING WITHIN THE COUNCIL, Having regard to the Treaty on the Functioning of the European Union and in particular Article 100(2), in conjunction with Article 218 paragraphs (5) and (7) and the first subparagraph of Article 218(8), thereof, Whereas: (1) The Commission has negotiated on behalf of the Union and of the Member States a Common Aviation Area Agreement with Georgia (hereinafter the Agreement) in accordance with the Council Decision authorising the Commission to open negotiations. (2) The Agreement was initialled on 5 March 2010. (3) The Agreement negotiated by the Commission should be signed and applied provisionally by the Union and the Member States, subject to its possible conclusion at a later date. (4) It is necessary to lay down procedural arrangements for deciding, if appropriate, how to discontinue the provisional application of the Agreement. It is also necessary to lay down appropriate procedural arrangements for the participation of the Union and the Member States in the Joint Committee set up pursuant to Article 22 of the Agreement and in the dispute settlement procedures provided in Article 23 of the Agreement, as well as for implementing certain provisions of the Agreement concerning security and safety, HAVE ADOPTED THIS DECISION: Article 1 Signature 1. The signing of the Common Aviation Area Agreement between the European Union and its Member States, of the one part, and Georgia, of the other part, (hereinafter the Agreement), is hereby approved on behalf of the Union, subject to a Council Decision concerning the conclusion of the Agreement (1). 2. The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 2 Provisional application Pending its entry into force, the Agreement shall be applied on a provisional basis by the Union and by the Member States, in accordance with their internal procedures and/or domestic legislation as applicable, from the first day of the month following the date of the last note by which the Parties notify each other of the completion of the procedures necessary for the provisional application of the Agreement. Article 3 Joint Committee 1. The European Union and the Member States shall be represented in the Joint Committee established pursuant to Article 22 of the Agreement by representatives of the Commission and the Member States. 2. The position to be taken by the European Union and its Member States within the Joint Committee with respect to amendments to Annex III or Annex IV to the Agreement in accordance with Article 26(2) of the Agreement and to matters of exclusive competence of the European Union that do not require the adoption of a decision having legal effect shall be established by the Commission and shall be notified in advance to the Council and the Member States. 3. For Joint Committee decisions concerning matters that fall within the competence of the European Union, the position to be taken by the European Union and its Member States shall be adopted by the Council, acting by qualified majority on a proposal from the Commission, unless the applicable voting procedures set down in the European Union Treaties provide otherwise. 4. For Joint Committee decisions concerning matters that fall within Member States competence, the position to be taken by the European Union and its Member States shall be adopted by the Council, acting unanimously, on a proposal from the Commission or from Member States, unless a Member State has informed the General Secretariat of the Council within 1 month of the adoption of that position that it can only consent to the decision being taken by the Joint Committee with the agreement of its legislative bodies. 5. The position of the Union and of the Member States within the Joint Committee shall be presented by the Commission, except in matters that fall within the exclusive competence of the Member States, in which case it shall be presented by the Presidency of the Council or, if the Council so decides, by the Commission. Article 4 Settlement of Disputes 1. The Commission shall represent the Union and the Member States in dispute settlement proceedings pursuant to Article 23 of the Agreement. 2. The decision to suspend the application of benefits pursuant to Article 23 of the Agreement shall be taken by the Council on the basis of a Commission proposal. The Council shall decide by qualified majority. 3. Any other appropriate action to be taken pursuant to Article 23 of the Agreement on matters which fall within the European Union competence shall be decided upon by the Commission, with the assistance of a Special Committee of representatives of the Member States appointed by the Council. Article 5 Information to the Commission 1. Member States shall promptly inform the Commission of any decision to refuse, revoke, suspend or limit the authorisation of an airline of Georgia that they intend to adopt pursuant to Article 5 of the Agreement. 2. Member States shall promptly inform the Commission of any requests or notifications made or received by them pursuant to Article 14 (Aviation safety) of the Agreement. 3. Member States shall promptly inform the Commission of any requests or notifications made or received by them pursuant to Article 15 (Aviation security) of the Agreement. Done at Luxembourg, 15 October 2010. For the Council The President E. SCHOUPPE (1) The text of the Agreement will be published together with the decision on its conclusion.